—Order unanimously affirmed with costs.
Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs motion for relief from those portions of the divorce judgment reciting that the child, Brittany, is born of the parties’ marriage and directing plaintiff to provide child support. Plaintiff did not raise the issue of paternity until nearly two years after the divorce was final (cf., Cheryl B. v Ronald B., 213 AD2d 1041 [decided herewith]), and his unsubstantiated assertions and speculation concerning defendant’s blood type are insufficient to support his challenge to the paternity of the child (see, Matter of Beaudoin [Patricia B.J v Robert A., 199 AD2d 842, 844; Matter of Rosa v Diaz, 136 AD2d 512, 514; cf., Elizabeth A. P. v Paul T. P., 199 AD2d 1030; Queal v Queal, 179 AD2d 1070). (Appeal from Order of Supreme Court, Chautauqua County, Cass, Jr., J.—Set Aside Divorce Decree.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.